AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the ,
Northern District of California

SIGURD MURPHY and KEITH UEHARA, on behalf
of themselves and all others similarly situated,

 

Plaintiff(s)
¥V.

CELESTRON ACQUISITION, LLC,
(see Additional Defendants listed on Attachment 1)

Civil Action No.

 

Nae mee ee ee ne ee ee ee See Ne eee See”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) See Attachment 2

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Joseph W. Cotchett, Adam J. Zapala, Elizabeth T. Castillo,

: James G.B. Dallal, Reid W. Gaa
COTCHETT, PITRE & McCARTHY, LLP
840 Malcolm Road, Suite 200, Burlingame, CA 94010
Tel: 650-697-6000

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _
Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; Or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
C1 I returned the summons unexecuted because sor
C1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Attachment 1

Additional Defendants:

CELESTRON ACQUISITION, LLC,

NANTONG SCHMIDT OPTO-ELECTRICAL TECHNOLOGY CO. LTD.,
NINGBO SUNNY ELECTRONIC CO. LTD.,

OLIVON MANUFACTURING CO. LTD.,

OLIVON USA, LLC,

SKY-WATCHER CANADA,

SKY-WATCHER USA,

SUZHOU SYNTA OPTICAL TECHNOLOGY CO., LTD.,

SW TECHNOLOGY CORP.,

SYNTA CANADA INTERNATIONAL ENTERPRISES LTD., and
SYNTA TECHNOLOGY CORP. OF TAIWAN
ATTACHMENT 2

 

 

Defendant Address
CELESTRON ACQUISITION, LLC c/o Agent for Service of Process:
Paracorp Incorporated

2804 Gateway Oaks Dr. #100
Sacramento, CA 95833

 

NANTONG SCHMIDT OPTO-
ELECTRICAL TECHNOLOGY CO. LTD.

No. 399 West Zhongshan Rd, Rugao City
Jiangsu
China 226500

 

NINGBO SUNNY ELECTRONIC CO. LTD.

199 An Shan Lu, Yuyao
Ningbo, Zhejiang
China

 

OLIVON MANUFACTURING CO. LTD.

11880 Hammersmith Way
Richmond, BC V7A 5C8, Canada

 

OLIVON USA, LLC

c/o Jean Shen
5525 Coley Ave
Las Vegas, NV 89146

 

SKY-WATCHER CANADA

11880 Hammersmith Way, Richmond, BC
V7A 5C8, Canada

 

SKY-WATCHER USA

475 Alaska Avenue
Torrance, CA 90503

 

 

SUZHOU SYNTA OPTICAL No. 65, Yushan Road
TECHNOLOGY CO., LTD. New District, 215011, Jiangsu
China
SW TECHNOLOGY CORPORATION c/o Agent for Service of Process:
Corey Lee
2835 Columbia Street

Torrance, CA 90503

 

 

SYNTA CANADA INTERNATIONAL
ENTERPRISES LTD.

4035 Williams Rd.
Richmond, BC VJE 137

 

 

SYNTA TECHNOLOGY CORPORATION
OF TAIWAN

 

No. 89 Lane 4 Chia~-An W. Road Lung-Tan
Taoyuan Taiwan R.O.C.

 

 
